Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00694-CV

                   IN THE INTEREST OF J.F., M.F., and J.I., Children

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00745
                      Honorable Martha B. Tanner, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs of appeal are assessed against appellant.

      Gerald Uretsky’s motion to withdraw as counsel is GRANTED.

      SIGNED February 5, 2014.


                                             _____________________________
                                             Karen Angelini, Justice